Citation Nr: 0518760	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1966.  Service in Vietnam is indicated in the record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for hearing 
loss and tinnitus.  During the pendency of the appeal, the 
RO, in a March 2004 rating decision, granted service 
connection for hearing loss, evaluated as noncompensably 
disabling from September 11, 1995 and 20 percent disabling 
from January 30, 2004.  The RO also granted service 
connection for tinnitus, evaluated as 10 percent disabling.  
The veteran was notified of this decision and did not file a 
notice of disagreement.  Therefore, the issue of any higher 
evaluation for these disabilities is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

This case was previously before the Board and was remanded to 
the RO in September 2004.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
that hearing is associated with the claims file.  [Also of 
record is the transcript of a July 1997 hearing before a 
Hearing Officer at the RO.]

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
right ankle sprain is causally related to his military 
service.


CONCLUSION OF LAW

Residuals of a right ankle fracture were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
residuals of a right ankle fracture.  As noted in the 
Introduction, the issue of entitlement to service connection 
for PTSD is being remanded for further development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



1.  Entitlement to service connection for residuals of a 
right ankle fracture.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1996 Statement of the Case (SOC) and 
the March 1998, July 2000, and March 2004 Supplemental 
Statement of the Case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to sent to the veteran 
in October 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2002 VCAA letter, the RO notified the veteran that VA 
will make reasonable efforts to get "evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [...] We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim. [...] We will 
get any VA medical records or other medical treatment records 
you tell us about."  See the October 23, 2002 letter, pages 
1-2.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the October 2002 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the October 2002 letter 
informed the veteran: "Send the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter . . . ." See the October 23, 2002 
letter, page 3.  

The Board therefore finds that the October 2002 letter, the 
October 1996 SOC, and the March 1998, July 2000 and March 
2004 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the October 2002 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in June 1996).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in March 2004 following VCAA notice compliance 
action.  The veteran was provided with ample opportunity to 
respond to the October 2002 VCAA letter.  Neither the veteran 
or his representative have contended that he was in any way 
prejudiced by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private and VA treatment 
records, and a report of VA examination, which will be 
described below.  There is no indication that there currently 
exists any evidence which has a bearing on this case which 
has not been obtained.  The veteran and his representative 
have not identified any outstanding evidence.  

The Board has given thought as to whether a medical nexus 
opinion need be obtained.  For reasons explained immediately 
below, the Board has concluded that no such opinion is 
necessary.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

As will be discussed in more detail below, the evidence does 
not support the veteran's contention with respect to the 
existence of an in-service right ankle injury.  In the 
absence of such evidence, a remand for a medical nexus 
opinion would serve no useful purpose.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified at hearings conducted in July 1997 and May 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

Service medical records are negative for any complaints or 
treatment for a right ankle injury.  The records do show 
numerous entries for ingrown toenail on an unspecified foot.  
The initial entry in February 1966 indicates that the veteran 
dropped a weight on his foot the day before.  

There are no pertinent medical records for almost decades 
after service.  

On VA examination on August 2, 1995, the veteran reported 
that in 1965 he fell down a ship's ladder causing a fracture 
of the right ankle.  In sick bay, his ankle was packed on ice 
for a few days and then he returned to light duty profile for 
an additional few days followed by full duty.  He denied any 
treatment after discharge but continued to have recurrent 
pain and swelling of the right ankle.  Physical examination 
showed that the veteran walked with a normal gait.  
Examination of the right ankle revealed some lateral 
malleolar fullness compared to the opposite side with some 
local tenderness.  There was also some tenderness distal to 
the fibula.  Range of motion was dorsiflexion to 15 degrees, 
plantar flexion to 30 degrees, inversion to 20 degrees, and 
eversion to 10 degrees with complaints of some stiffness.  
There was no gross laxity of the collateral ligaments.  X-
rays of the right ankle revealed no gross abnormality.  The 
diagnoses were fracture of the right ankle from history 
unsupported by this examination and sprain of the right ankle 
manifest by complaints of recurrent pain, swelling, and 
limping.  

A VA outpatient treatment record dated August 17, 1995 shows 
that the veteran was seen for complaint of right ankle pain.  
He reported a history of right ankle fracture in service with 
increased discomfort over the past several years.  There were 
no physical findings.  The diagnosis was right ankle pain 
status post fracture.  

In a statement received in December 1998, M.L., a fellow 
serviceman, claimed that he remembered the veteran injuring 
his ankle during a ship's drill.  

In May 2005, the veteran testified that he injured his right 
ankle during a general quarters drill while about the U.S.S. 
Ticonderoga.  He stated that the injury was initially treated 
with ice, but that he had a disagreement with the doctor and 
left.  He never received any follow-up treatment although the 
ankle continued to bother him.  He indicated that the initial 
post-service treatment was in 1995.  [The Board notes that 
the veteran provided similar testimony during a July 1997 
hearing.] 

Analysis

The veteran seeks service connection for residuals of a right 
ankle fracture which he contends he incurred in service.  

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, X-
rays of the right ankle taken during the August 1995 VA 
examination revealed no abnormality and the conclusion was 
that a history of right ankle fracture was unsupported by 
clinical evaluation.  However, the August 1995 VA examination 
also diagnosed right ankle sprain and this diagnosis was 
supported by objective findings (i.e., lateral malleolar 
fullness).  Therefore, Hickson element (1) has been met.  

With respect to Hickson element (2), there is no objective 
evidence of an in-service right ankle injury.  The veteran's 
service medical records are pertinently negative.  Although 
the veteran testified that he injured his right ankle in 
service, his testimony, as well as the statement from his 
fellow serviceman, is outweighed by the pertinently negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of any right ankle 
disability did not occur during service.  Hickson element (2) 
has therefore not been satisfied and the veteran's claim 
fails on that basis.

Turning to Hickson element (3), there is of record no medical 
opinion which serves to link the veteran's currently 
diagnosed right ankle sprain and his military service.  As 
discussed above, because there is no evidence of a right 
ankle injury in service, VA is under no obligation to secure 
a medical nexus opinion under 38 C.F.R. § 3.159 and Charles.  
In short, Hickson element (3), medical nexus, has not been 
met.  See Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].

The Board additionally observes that no specific contentions 
concerning continuity of symptomatology have been advanced.  
Indeed, there is no medical evidence showing a diagnosis of a 
right ankle disability until 1995.  The record on appeal 
shows no medical treatment whatsoever for over 29 years after 
service, and during his hearing the veteran confirmed this.

To the extent that the veteran is implicitly contending that 
he had a right ankle disability which continued for decades 
thereafter, this is outweighed by the pertinently negative 
medical history, which has been described above.  Moreover, 
in Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
stated that there must be medical evidence demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a layperson's observation is competent.  
Such evidence is lacking in this case.

In short, for the reasons and bases expressed immediately 
above, the Board concludes that Hickson elements (2) and (3) 
have not been met as to the veteran's claim of entitlement to 
service connection for residuals of a right ankle fracture.  
A preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of a right 
ankle fracture is denied.  


REMAND

2.  Entitlement to service connection for PTSD.  

The veteran seeks entitlement to service connection for PTSD 
which he contends had its onset during or due to his military 
service.  

38 C.F.R. § 3.304(f) sets forth the three elements required 
to establish service connection for PTSD.  For service 
connection to be awarded for PTSD, the record must show: (1) 
a current medical diagnosis of PTSD; (2) medical evidence of 
a causal nexus between diagnosed PTSD and the claimed in-
service stressor; and (3) combat status or credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

Reasons for remand

VA examination 

The veteran has alleged traumatic events in service, 
including seeing a pilot being killed while attempting to 
land on an aircraft carrier.  Service medical records 
indicate that the veteran served aboard the U.S.S. 
Ticonderoga.  

VA examination in February 1996 diagnosed PTSD of mild to 
moderate degree; however, the link between the alleged in-
service stressors and the diagnosis was vague.  

The veteran was afforded another VA examination in May 2004.  
The examiner reviewed the record and determined that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The diagnoses were alcohol dependence, in full remission; 
polydrug abuse, in full remission; and a personality 
disorder, not otherwise specified.  

In a May 2004 SSOC, the RO conceded that based on a "buddy 
statement" received in December 1998 from M.L. and the 
ship's history of the U.S.S. Ticonderoga, the veteran could 
have conceivably witnessed a jet crash during landing 
operations; however, the claim was denied because there was 
no evidence showing a confirmed diagnosis of PTSD.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the presence and etiology of PTSD.  The 
veteran's claims folder should be 
provided to and reviewed by the examining 
physician.  The examiner should provide 
written answers to the following 
questions:

(a) Does the veteran have PTSD? and;

(b) If so, is the PTSD the result of the 
verified inservice stressor?

5.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for PTSD.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


